697 S.E.2d 334 (2010)
STATE of North Carolina
v.
Charles Ralph HINSON.
No. 176A10.
Supreme Court of North Carolina.
April 23, 2010.
Anne Bleyman, for Charles Ralph Hinson.
John P. Scherer, II, Assistant Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 691 S.E.2d 63.

ORDER
Upon consideration of the petition filed by State of NC on the 22nd of April 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 23rd of April 2010."